IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42309

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 568
                                               )
       Plaintiff-Respondent,                   )   Filed: July 29, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
LUIS ENRIQUE GONZALEZ,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and concurrent determinate terms of ten years for two
       counts of burglary and a concurrent unified term of fifteen years, with a minimum
       period of confinement of ten years, for one count of grand theft, affirmed; order
       denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Luis Enrique Gonzales was found guilty of two counts of burglary, I.C. §§ 18-1401, 18-
1403, and 18-112A, and one count of grand theft, I.C. §§ 18-2403(1) and 18-2407(1)(b)(1). In
addition, Gonzalez admitted to being a persistent violator, I.C. § 19-2514. The district court
sentenced Gonzalez to concurrent determinate terms of ten years for the two counts of burglary
and a concurrent unified term of fifteen years, with a minimum period of confinement of ten



                                               1
years, for grand theft. Gonzalez filed an I.C.R 35 motion, which the district court denied.
Gonzalez appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Gonzalez’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Gonzalez’s judgment of conviction and sentences, and the district court’s
order denying Gonzalez’s Rule 35 motion, are affirmed.




                                                     2